Wheeler, J.
The judgment was in accordance with the. manifest justice of the case : and we are of opinion that it was also in accordance with the law. It is not pretended that the attorney did not do the very best that could be done for all the parties interested in the several executions. Having con*574trol of the executions as agent of the parties, he had a right, under the circumstances, to apply the proceeds of the sale of the cotton to their satisfaction pro rata. The plaintiff ought to have received the money which was tendered him. His persisting to litigate for the difference between thirty and thirty-three dolars, was-as frivolous and vexatious, as it was unfounded in justice. The appeal to this Court is as groundless as the litigation in the District Court; and we affirm the judgment, reserving however the expression of any opinion whether the District Court had jurisdiction of the proceeding for not paying over money collected upon an execution issued from a Justice's Court. The decision of that question either way would not materially affect the result in this case.
Judgment affirmed.